18-667
     Liu v. Barr
                                                                                  BIA
                                                                        Christensen, IJ
                                                                        A202 128 997
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.     WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.
 1
 2        At a stated term of the United States Court of Appeals
 3   for the Second Circuit, held at the Thurgood Marshall United
 4   States Courthouse, 40 Foley Square, in the City of New York,
 5   on the 23rd day of January, two thousand twenty.
 6
 7   PRESENT:
 8            BARRINGTON D. PARKER,
 9            RAYMOND J. LOHIER, JR.,
10            RICHARD J. SULLIVAN,
11                 Circuit Judges.
12   _____________________________________
13
14   MINGSHENG LIU,
15            Petitioner,
16
17                 v.                                          18-667
18                                                             NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                 Gary J. Yerman, New York, NY.
25
26   FOR RESPONDENT:                 Joseph H. Hunt, Assistant Attorney
27                                   General; Nancy E. Friedman, Senior
28                                   Litigation Counsel; Kevin J.
29                                   Conway, Trial Attorney, Office of
30                                   Immigration Litigation, United
31                                   States Department of Justice,
32                                   Washington, DC.
33
34
 1          UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5          Petitioner Mingsheng Liu, a native and citizen of the

 6   People’s Republic of China, seeks review of a February 14,

 7   2018 decision of the BIA affirming a June 15, 2017 decision

 8   of     an     Immigration        Judge    (“IJ”)        denying     Liu      asylum,

 9   withholding      of   removal,      and       relief    under     the     Convention

10   Against Torture (“CAT”).             In re Mingsheng Liu, No. A202 128

11   997 (B.I.A. Feb. 14, 2018), aff’g No. A202 128 997 (Immig.

12   Ct.    N.Y.C.     June     15,     2017).        We     assume      the    parties’

13   familiarity       with      the    underlying          facts    and       procedural

14   history.

15          We have reviewed both the IJ’s and the BIA’s opinions

16   “for    the    sake   of    completeness.”             Wangchuck    v.     Dep’t   of

17   Homeland      Sec.,   448 F.3d 524,      528     (2d   Cir.   2006).         The

18   applicable standards of review are well established.                               See

19   8 U.S.C. § 1252(b)(4)(B); Y.C. v. Holder, 741 F.3d 324, 332

20   (2d Cir. 2013).          The agency did not err in concluding that

21   Liu failed to satisfy his burden of proving that he suffered

                                               2
 1   past persecution under China’s family planning policy or a

 2   well-founded fear of future persecution in China on account

 3   of his practice of Christianity.

 4   Family Planning Claim

 5       Assuming that Liu was targeted for resisting the family

 6   planning policy, he failed to establish that he suffered

 7   persecution on account of that resistance.    He did not

 8   allege that the fines imposed caused him “severe economic

 9   disadvantage” as required to demonstrate economic

10   persecution.   In re T-Z-, 24 I. & N. Dec. 163, 170-75 (BIA

11   2007); see also Huo Qiang Chen v. Holder, 773 F.3d 396, 405-

12   06 (2d Cir. 2014); Guan Shan Liao v. U.S. Dep’t. of Justice,

13   293 F.3d 61, 70 (2d Cir. 2002).    Further, the agency did not

14   err in concluding that the family planning officials’

15   requests for Liu to report for sterilization, their attempt

16   to coerce compliance by ransacking his parents’ home, and

17   the fines, each and collectively, failed to constitute

18   persecution.   See 8 U.S.C. § 1101(a)(42) (providing that

19   forced sterilization under a population control program

20   constitutes persecution); Mei Fun Wong v. Holder, 633 F.3d
21   64, 72 (2d Cir. 2011) (“[P]ersecution is an extreme concept

                                   3
 1   that does not include every sort of treatment our society

 2   regards as offensive.” (internal quotation marks omitted));

 3   Gui Ci Pan v. U.S. Att’y General, 449 F.3d 408, 412–13 (2d

 4   Cir. 2006) (providing that unfulfilled threats are not

 5   persecution).

 6         Because Liu did not demonstrate past persecution under

 7   the   family   planning   policy,      he   was   not     entitled   to   a

 8   presumption of a well-founded fear of persecution.                     See

 9   8 C.F.R. § 1208.13(b)(1).      And Liu does not challenge the

10   agency’s   determination    that       he   failed   to    independently

11   demonstrate a well-founded fear of future persecution under

12   the family planning policy.

13   Religious Persecution Claim

14         Liu does not allege that he suffered past persecution

15   for his practice of Christianity.           Nevertheless, absent past

16   persecution, an alien may still establish eligibility for

17   asylum by demonstrating a well-founded fear of future

18   persecution.    8 C.F.R. § 1208.13(b)(2); Hongsheng Leng v.

19   Mukasey, 528 F.3d 135, 142 (2d Cir. 2008).              To do so, an

20   applicant must show either a reasonable possibility that he

21   will be singled out for persecution or that the country of

                                        4
 1   removal has a pattern or practice of persecuting similarly

 2   situated individuals.          8 C.F.R. § 1208.13(b)(2)(iii);

 3   Hongsheng Leng, 528 F.3d at 142.            “[A]n alien must make some

 4   showing that authorities in his country of nationality are

 5   either aware of his activities or likely to become aware of

 6   his activities.”        Hongsheng Leng, 528 F.3d at 143.

 7          The agency did not err in finding that Liu failed to

 8   establish a well-founded fear of persecution because he did

 9   not    demonstrate     that    Chinese   officials      are   aware   of    or

10   likely to become aware of his religious activities.                        Liu

11   admitted    that     Chinese    officials    do   not    know   about      his

12   religious practice.           As to whether Chinese officials are

13   likely to discover his religious activities, Liu testified

14   that unspecified individuals would report him to authorities

15   for attending church.            Given this limited testimony, the

16   agency did not err in finding that Liu failed to demonstrate

17   a     “reasonable    possibility”     that    Chinese     officials     will

18   discover his practice as required to state a fear of future

19   persecution.        Hongsheng Leng, 528 F.3d at 143; see also Jian

20   Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005)

21   (“In the absence of solid support in the record                  . . . [an

                                          5
 1   applicant’s] fear is speculative at best.”).

 2         The agency also did not err in determining that Liu

 3   failed to establish a pattern or practice of persecution of

 4   similarly situated individuals.          The IJ acknowledged that

 5   the country conditions evidence demonstrated that the

 6   Chinese government restricts religious activities and that

 7   authorities harass and persecute religious practitioners in

 8   some areas of China.      As the IJ noted, however, the country

 9   conditions evidence also provides that there are millions of

10   Christians in China who practice their religion without

11   government interference.      Therefore, the agency did not err

12   in determining that Liu failed to demonstrate “systemic or

13   pervasive” persecution of similarly situated Christians

14   sufficient to demonstrate a pattern or practice of

15   persecution.    In re A-M-, 23 I. & N. Dec. 737, 741 (BIA

16   2005); see also 8 C.F.R. § 1208.13(b)(2)(iii).

17         Liu’s failure to establish either past harm rising to

18   the   level    of    persecution    or       a     well-founded   fear   of

19   persecution    was    dispositive       of       asylum,   withholding   of

20   removal, and CAT relief because all three claims were based

21   on the same factual predicate.               See Paul v. Gonzales, 444

22 F.3d 148, 156–57 (2d Cir. 2006).
                                         6
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court
7




                                  7